Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment and applicant’s argument, previous 103 rejection over Patel’759 and previous 103 rejection over Patel’759 in view of Olson’165 are hereby withdrawn.  Thus, applicant’s argument with respect to those rejections are now moot.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33-37, 39, 40, 43 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2014/0079759 A1) in view of Holmes et al (US 2016/0067375 A1), Tison et al (US 2020/0088607 A1) or Sostek et al (US 2014/0141152 A1).
Patel teaches ([0002], [0027], Figs 1 and 6-8) electrospun polymer fibrous scaffolds (having at least one layer of diametrically patterned polymer fibers) that can be used in the repair of wounds, surgical incisions and/or biopsies (all of which teach instant concave wound).  Patel teaches ([0008]) that the polymer scaffolds can be formed in the shape of a membrane, which may take any desired geometrical shape including a square, rectangle, circle, oval and other shapes as shown in its Fig.1.  Based on Patel’s teaching, it would have been obvious to one skilled in the art to have Patel’s polymer scaffolds in the shape shown below:

    PNG
    media_image1.png
    252
    188
    media_image1.png
    Greyscale

with a reasonable expectation of success.  The shape is shown to have a convergence region (corresponding to instant center portion) and several side arm portions (corresponding to instant extended portion extending radially from the center portion), and such a shape teaches instant asterisk shape comprising a center and at least two spokes.  Patel teaches (see Fig.1 and [0006]) that the scaffold is placed in contact with the wound such that the convergence region (i.e., the center portion) of the diametrically patterned fiber layer is positioned over the center of the wound (i.e., the bottom portion of the concave wound).  With respect to instant limitation “pressing the scaffold into the concave wound, such that the center portion contacts at least the bottom portion of the concave wound and simultaneously the extended portion contacts at least the side portion of the concave wound”, in [0022], [0194] and [0207], Patel teaches that the scaffold can be inserted completely within the wound.  When one tries to insert the scaffold having the shape shown above within the wound completely, the scaffold would have to be pressed into the concave wound in such a way that the center portion of the scaffold contacts at least the bottom portion of the wound and simultaneously the extended portion of the scaffold contacts at least the side portion of the wound as instantly recited.  
With respect to instant limitation “wherein a width of the center portion is configured to correspond to a width of a bottom portion of the concave wound and a length of the extended portion is configured to correspond to a depth of a side portion of the concave wound”, Patel teaches ([0159]) that its scaffold is cut or trimmed into a desired shape and sized to completely cover (or to partially cover) a wound.  It would have been obvious to one skilled in the art to cut or trim Patel’s scaffold (having the shape such as the one shown above) into a desired size (according to the size of the wound) so as to completely cover the wound, and in order to cover the concave wound completely, common sense would dictate that the width of the center portion would be configured to correspond to a width of the bottom portion of the concave wound and a length of the extended portion would be configured to correspond to a depth of a side portion of the concave wound as instantly recited.  
With respect to instant limitation “the scaffold comprising a first polymer and a second polymer co-electrospun with the first polymer,” Patel teaches (see Fig.2 and [0080]-[0081]) that in some embodiments, a two-layer scaffold can be created from two polymers, wherein the polymer streams used to create the first layer are used to create the second layer without stopping the flow of the polymers from the spinnerets (“215” in Fig.2), thus both layers are constructed from two continuous polymer fibers.  As for the polymers that can be used in forming its scaffold, Patel teaches ([0132]-[0133]) using poly(L-lactide-co-caprolactone) together with poly(L-lactic acid) or using poly(L-lactide-co-caprolactone) together with collagen.  From Patel’s such teaching, it is not too clear whether the two polymers are being co-electrospun or not (i.e., Patel does not expressly state that those two polymers are being co-electrospun).  However, as evidenced by Holmes et al ([0007] and [0063]), Tison et al ([0037]) or Sostek et al ([0076]), it is generally well known in the art that the co-electrospinning process is a highly versatile option in fabricating a scaffold with desirable characteristics, for example, in enhancing mechanical properties of the scaffold.  It would have been obvious to one skilled in the art to co-electrospin Patel’s two polymers so as to fabricate a scaffold with desirable characteristics, such as enhanced mechanical properties.  Thus, Patel in view of Holmes, Tison or Sostek renders obvious instant claims 33, 35-37 and 43. 
With respect to instant claim 34, Patel teaches ([0022] and [0194]) that the scaffold can be secured in place at the wound either by suturing or by gluing the scaffold.  It would have been obvious to one skilled in the art to secure the scaffold (which is placed or inserted completely within the wound) by gluing (instead of suturing)  in place at the wound with a reasonable expectation of success.  Thus, Patel in view of Holmes, Tison or Sostek renders obvious instant claim 34.   
With respect to instant claims 39-40, when one places or inserts the scaffold having the shape shown above or having the circular shape shown in Patel’s Figure 1 within the wound completely, the scaffold would naturally form a cupcake liner shape comprising a flat bottom center and at least one wall substantially perpendicular to the center, and when such scaffold is pressed completely into the concave wound, the flat center of the scaffold would naturally be pressed into the bottom portion of the concave wound, and the at least one wall of the scaffold would be allowed to contact the side portion of the concave wound.  Thus, Patel in view of Holmes, Tison or Sostek renders obvious instant claim 39-40.
With respect to instant claim 53, as discussed above, in [0022], [0194] and [0207], Patel teaches that the scaffold can be inserted completely within the wound.  When one tries to insert the scaffold having the shape shown above within the wound completely, the scaffold would have to be pressed into the concave wound in such a way that the center portion of the scaffold contacts at least the bottom portion of the wound.  In order to press the scaffold into the concave wound in such a manner, it would be commonsensical to use a device (for example, a Q-tip or the tip of a finger if the wound is wide enough) to accomplish this task.  Thus, Patel in view of Holmes, Tison or Sostek renders obvious instant claim 53.  
Claims 38, 41, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2014/0079759 A1) in view of Holmes et al (US 2016/0067375 A1), Tison et al (US 2020/0088607 A1) or Sostek et al (US 2014/0141152 A1) and further in view of Olson et al (US 2013/0095165 A1).
With respect to instant claim 38, Patel teaches ([0159]-[0160]) that its scaffold can be cut or trimmed into a desired shape and sized to completely cover, or to partially cover the wound and that the size of the wound can be less than 30 cm (i.e., less than 300 mm) in length and width.  Assuming that the scaffold having the shape shown above in Paragraph 4 is cut, trimmed and sized to completely cover the wound, the center of the scaffold would have about the same dimension (i.e., less than 300 mm in length and width) as the (bottom portion of the) wound, and the range of less than 300mm overlaps with instant diameter range of 1-300 mm, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Patel is silent as to the length of the at least two spokes of the scaffold having the shape shown above (i.e., the asterisk shape).  However, as evidenced by Olson et al (see [0280] and [0284]), a wound from a biopsy punch is known to have a depth of about 4 mm.  Thus, it would have been obvious to one skilled in the art to have the at least two spokes of the scaffold having the asterisk shape (as shown above in Paragraph 3) to have a length of about 4 mm with a reasonable expectation of completely cover the wound (having a depth of about 4mm).  Thus, Patel in view of Holmes, Tison or Sostek, and further in view of Olson renders obvious instant claim 38.
With respect to instant claim 41, as already discussed above in Paragraph 4, when one places or inserts the scaffold having the shape shown above or having the circular shape shown in Patel’s Figure 1 within the wound completely, the scaffold would naturally form a cupcake liner shape comprising a flat bottom center and at least one wall substantially perpendicular to the center.  For the same reason (or the same logic) as explained for instant claim 38, Patel in view of Holmes, Tison or Sostek, and further in view of Olson renders obvious instant claim 41, which recites that the center of the scaffold having the cupcake liner shape has a diameter of about 1-300 mm and that the at least one wall of the scaffold having the cupcake liner shape has a height of about 1-300 mm.    
With respect to instant claim 44, as already discussed above, a wound from a biopsy punch is known to have a depth of about 4 mm as evidenced by Olson et al (see [0280] and [0284]).  Since such value teaches instant limitation of at least about 1mm, Patel in view of Holmes, Tison or Sostek, and further in view of Olson renders obvious instant claim 44.
With respect to instant claim 42, as discussed above, a wound from a biopsy punch is known to have a depth of about 4 mm as evidenced by Olson et al.  Thus, it would have been obvious to one skilled in the art to have the at least one wall of the scaffold having the cupcake liner shape to have a height of about 4 mm with a reasonable expectation of completely covering the wound (having a depth of about 4mm).  With respect to instant limitation as to the center of the scaffold having the cupcake liner shape having a diameter of about 4 mm, Patel teaches ([0159]-[0160]) that its scaffold can be cut or trimmed into a desired shape and sized to completely cover, or to partially cover the wound and that the size of the wound can be less than 1 cm (i.e., less than 10 mm) in length and width.  Assuming that the scaffold having the shape shown above or having the circular shape shown in Patel’s Figure 1 is cut, trimmed and sized to completely cover the wound, the center of the scaffold would have about the same dimension (i.e., less than 10 mm in length and width) as the bottom portion of the wound, and the range of less than 10 mm overlaps with instant diameter of about 4mm, thus rendering instant limitation prima facie obvious. In re Wertheim, supra.  Thus, Patel in view of Holmes, Tison or Sostek, and further in view of Olson renders obvious instant claim 42. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	

/SIN J LEE/
Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
September 11, 2021